REVISED ATTACHMENT 1 To Revised Schedule A of the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Revised Schedule A to the Investment Management Agreement shall be calculated at the following annual rates until such time as this Attachment 1 is further revised. Fund Rate (Average Net Assets in Millions (M) for Funds with Breakpoints) All Assets AZL BlackRock Capital Appreciation Fund 0.70% All Assets AZL Columbia Small Cap Value Fund 0.80% All Assets AZL Davis New York Venture Fund 0.70% All Assets AZL Dreyfus Research Growth Fund 0.70% First $100M Next $100M Thereafter AZL Invesco Equity and Income Fund0.70% 0.675% 0.65% First $100M Thereafter AZL Invesco Growth and Income Fund0.675% 0.65% All Assets AZL Invesco International Equity Fund 0.85% All Assets AZL JPMorgan International Opportunities Fund 0.85% First $100M Thereafter AZL JPMorgan U.S. Equity Fund0.75% 0.70% First $100M Thereafter AZL MFS Investors Trust Fund0.75% 0.70% First $100M Next $400M Thereafter AZL MFS Value Fund0.75% 0.70% 0.65% All Assets AZL Schroder Emerging Markets Equity Fund 1.08% Acknowledged: Allianz Variable Insurance Products TrustAllianz Investment Management LLC By:/s/ Brian MuenchBy:/s/ Michael Scriver Name:Brian MuenchName:Michael Scriver Title:PresidentTitle:Vice President, Hedging Updated:01/01/2013
